Citation Nr: 1023829	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.   Entitlement to service connection for a bilateral leg 
disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus and plantar fasciitis.

7.  Entitlement to service connection for a seizure disorder, 
claimed as blackouts, fainting, and dizziness.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active duty from March to June 2004, a period 
of three months and 22 days.  She was given an entry-level 
separation from service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The case was previously before the Board in August 2009, when 
it was remanded to obtain additional VA medical records.  The 
requested development has been completed.  The Board now 
proceeds with its review with respect to some of the issues 
on appeal.  

The Veteran has asserted a claim for service connection for 
PTSD; there are diagnoses of other psychiatric disorders of 
record.  Claims for service connection for psychiatric 
disabilities, including PTSD, may encompass claims for 
service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized this issue.  

The issues involving service connection for a seizure 
disorder, a psychiatric disorder, and a foot disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
for entitlement to service connection for diabetes mellitus. 

2.  Available service treatment records do not show evidence 
of any injury to the Veteran's head, ankles, legs, or back 
during service.  

3.  Residuals of a claimed head injury are not currently 
shown.  

4.  VA records reveal a diagnosis of lumbar strain in June 
2005 and treatment for complaints of low back pain in June 
and July 2007.

5.  There is no credible evidence linking any current low 
back disorder to active service.  

6.  Service treatment records show a single complaint of 
ankle pain during service.

7.  Service treatment records do not reveal any diagnosis of 
any disorder of the legs or ankles during active service.

8.  There is no evidence of disorder of the ankles or legs; 
there is no evidence of any residual disability of any injury 
to the ankles of leg during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009).  

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009);  38 C.F.R. § 3.303 (2009). 

4.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009). 

5.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Service Connection for Diabetes 
Mellitus

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2010, the Veteran submitted a letter that 
specifically withdrew her appeal for service connection for 
diabetes mellitus.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the issue of entitlement to service connection for 
diabetes mellitus disability.  Accordingly, the Board does 
not have jurisdiction to review the appeal with respect to 
this issue and dismissal is warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

Generally, a veteran is competent to testify to having an 
injury during service and to readily identifiable symptoms 
such joint pain and loosing consciousness.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis 
outside the expertise of the veteran.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000).

The Veteran has also presented testimony at a hearing before 
the undersigned Veterans Law Judge.  A hearing officer may 
properly consider the demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits 
submitted on behalf of the veteran."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).   

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service treatment records reveal that beginning in April 
2004, the Veteran began having syncopal episodes where she 
would black out and loose consciousness several times per 
day.  Extensive evaluation was conducted to ascertain if 
there was a physical cause of the syncopal episodes.  

A May 2004 consultation report indicated that neurology and 
cardiology evaluation did not reveal any abnormalities 
causing the episodes.  Another May 2004 treatment record 
indicated that all testing including EEG, CT scan of the 
brain, Holter, and tilt-table tests were all negative for 
abnormality.  The assessment was "healthy female with 
possible anxiety-related problems."  

The majority of the service treatment records relate to the 
Veteran's syncopal episodes and the attempts to evaluate the 
disorder and find the cause.  The records do not indicate 
that she injured herself during these episodes.

A.  Head Injury

The Veteran claims service connection for the residuals of a 
head injury during service.  In her June 2006 notice of 
disagreement, she asserted that she hit her head when loosing 
consciousness during her multiple syncopal episodes in 
service.  She made the same claim at the May 2009 hearing.  

In an April 2009 VA neuropsychology consultation report, she 
reported a different head injury in service.  She reported 
falling off the back of a truck and hitting her head which 
was unrelated to her syncopal episodes.  She also reported 
having a post-service head injury in a motor vehicle 
accident.  

While a considerable volume of service treatment records show 
complaints of, and evaluation for, syncopal episodes 
resulting in loss of consciousness, there is no indication of 
any injury during these episodes.  A service treatment record 
dated in April 2004 specifically noted that the Veteran 
"blacked out" with "no injury - no history of seizures."  
Therefore, no head injury was noted in the service treatment 
records.

In June 2005, a VA examination was undertaken.  The examining 
physician indicated that for the "claimant's claimed 
condition of head injury, there is no diagnosis because there 
is no pathology to render a diagnosis."  This does not 
support a grant of benefits because it indicated that there 
was no chronic disorder present.

In an April 2009 VA neuropsychology examination, the Veteran 
was specifically referred to the traumatic brain injury (TBI) 
clinic for evaluation of her cognitive function.  As 
indicated above, she reported a head injury during service 
and a much more severe head injury from a motor vehicle 
accident after service.  

She specifically reported that, with the post-service injury, 
she had a 30-minute loss of consciousness and felt dazed for 
two days afterwards.  The examiner noted an August 2007 EEG 
report revealed normal results, but could not rule out 
epilepsy and that a January 2009 magnetic resonance imaging 
(MRI) of the brain was negative for traumatic brain injury.  

She reported using alcohol and marijuana, and also reported a 
history of mental health treatment dating back to age five.  
Testing revealed some slight decrease in cognitive 
functioning, which the examiner indicated were not consistent 
with traumatic brain injury.  Rather, medication for her 
seizures and psychiatric disorders was suspected, as well as 
marijuana abuse.  This evidence does not support a grant of 
benefits because it did not attribute her symptoms to 
traumatic brain injury.

A November 2009 VA mental health treatment record indicated a 
history of TBI, based solely on her report of an inservice 
head injury.  In a December 2009 VA treatment record, she 
reported having headaches.  However, this evidence does not 
support the claim because it was based only on her reported 
history, which is inconsistent with the record.

Next, the Board has considered the Veteran's written 
statements and sworn testimony, as well as the testimony of 
her father, that she had a head injury during service.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence, which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
such as headaches because this requires only personal 
knowledge as it comes to her through her senses.  Layno, 6 
Vet. App. at 470.  She has indicated that continued 
complaints of headaches.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  

The recent VA medical evidence of record does not establish 
any residual disability resulting from a claimed head injury 
during service.  Recent testing was negative for residuals of 
TBI.  The August 2009 neuropsychological evaluation did not 
find any head injury residuals, which are distinct from the 
separate claims for service connection for seizures and a 
psychiatric disorder.  A recent VA treatment record indicates 
current complaints of headaches, but does not relate them to 
service or any alleged head injury during service.  

Finally, the VA examination of record did not any current 
residuals of a head injury to be present.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for 
service connection for the residuals of a head injury.  There 
is no doubt to be resolved; and the appeal is denied.  

B.  Low Back Disorder

The Veteran claims service connection for a low back 
disorder.  She asserts that she injured her back falling out 
of a truck during active service.  She has variously asserted 
that she injured her low back during either her syncopal 
episodes, or when she allegedly fell out of the back of a 
truck.

Review of the service treatment records does not reveal any 
complaints of, or treatment for, back pain during service.  
The Veteran asserts that she was treated for complaints of 
low back pain with over-the-counter medication during 
service.  This is not shown in the service treatment records.  
Therefore, no chronic low back disorder was noted in the 
service treatment records.

In a June 2005 VA examination, the Veteran reported having 
low back pain since March 2004, her entry into service, which 
she treated with over-the-counter medication.  Physical 
examination revealed no pain motion or muscle spasm.  
Straight leg testing was negative; there were no signs of 
intervertebral disc disease.  Range of motion testing 
revealed, normal range of motion with complaints of pain upon 
completing full flexion or extension.  The diagnosis was 
lumbar strain.  The examiner did not link the complaints to 
service.  

VA treatment records dated in June and July 2007 reveal that 
she was seen for complaints of low back pain, which radiated 
down her left hip into her left leg.  She indicated that she 
treated her low back pain with Ibuprofen.  Review of the 
evidence of record does not show any diagnosis of an actual 
low back disorder.  

Despite the Veteran's assertions to the contrary, there is no 
medical evidence showing any treatment for low back pain 
during service.  Despite her assertions of continuing 
complaints of low back pain, the only medical evidence of 
reported symptoms of low back pain are VA records dated in 
2007, over three years after she separated from service.  The 
April 2009, VA neuropsychological evaluation also noted that 
she reported having been in a motor vehicle accident 
subsequent to service.  

	In this case, the Veteran is competent to report symptoms 
such as low back pain because this requires only personal 
knowledge as it comes to her through her senses.  Layno, 6 
Vet. App. at 470.  She has indicated that continued 
complaints of low back pain.  
	
	Again, in determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds 
that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  The preponderance of the evidence 
is against the claim for service connection for a low back 
disorder.  There is no doubt to be resolved; and the appeal 
is denied.

C.  Ankles and Legs

The Veteran claims entitlement to service connection for 
ankle and leg disorders.  She asserts that she incurred 
injuries to her legs and ankles during active service.  A 
single service treatment record dated March 2004 reveals that 
she presented with complaints of ankle pain.  After full 
evaluation, the diagnosis was metatarsalalgia and plantar 
fasciitis, disorders of the feet.  Review of the service 
treatment records does not reveal any evidence of further 
complaints of ankle pain, or any evidence of a leg or ankle 
injury during service 

There is no medical evidence of any current diagnosis of any 
ankle of leg disorder.  The June 2005 VA Compensation and 
Pension examination did not indicate any such diagnosis.  
There is no diagnosis of any ankle or leg disorder in any of 
the VA treatment records obtained; the Veteran has also not 
presented any evidence of any current ankle or leg disorder.  

With no medical evidence of a diagnosis of a current leg or 
ankle disability, service connection must be denied.  See 38 
U.S.C. § 1110.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The preponderance of the evidence is against the claims for 
service connection for a bilateral ankle disorder and a 
bilateral leg disorder.  There is no doubt to be resolved; 
and the appeals are denied.  

III.  Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the RO has not 
specifically provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  However, since service 
connection has been denied for all issues above, the lack of 
this notice does not prejudice the Veteran.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained all available service treatment 
records, and VA treatment records

Further, the Veteran has been accorded VA examinations.  VA 
has also assisted her in obtaining evidence, afforded her the 
opportunity to present hearing testimony, written statements, 
and other evidence.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor the representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal for entitlement to service connection for diabetes 
mellitus is dismissed.

Service connection for the residuals of a head injury is 
denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral leg disorder is denied.


REMAND

The Veteran claims service connection for a bilateral foot 
disorder, to include pes planus and plantar fasciitis; a 
seizure disorder, claimed as blackouts, fainting, and 
dizziness; and a psychiatric disorder, to include PTSD.

At an October 2009 VA psychiatric consultation, the Veteran 
specifically asserted that she was an active member of the 
"ready reserves" and that she drilled monthly.  This 
contrasts sharply with the other evidence of record 
indicating that the she received an entry-level discharge 
because she could not complete her training.  This should be 
clarified and if she is a reservist, her reserve records 
should be obtained.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

With respect to the Veteran's claims for service connection 
for disorders of the feet.  There is evidence of record 
showing various disorders of the feet during active service.  
These diagnoses include pes planus, plantar fasciitis, and 
hyperhidrosis.  The June 2005 VA Compensation and Pension 
examination did not do an adequate job addressing the 
presence of these disorders, nor was any etiology opinion 
given.  Another examination of the Veteran's feet should be 
conducted.  

The Veteran claims service connection for a seizure disorder, 
claimed as blackouts, fainting, and dizziness.  There is a 
considerable amount of evidence showing syncopal episodes 
during service, but an actual diagnosis of the underlying 
disorder was never made.  The June 2005 VA examination 
indicated that there was no current diagnosis of seizure as 
there was no pathology to support the diagnosis.  However, 
subsequent VA medical records show treatment for complaints 
of seizures.  Additional examination with respect to this 
issue is necessary.  

Finally, the Veteran claims service connection for PTSD.  The 
June 2005 VA psychiatric Compensation and Pension examination 
indicated a diagnosis of anxiety disorder.  Specifically, the 
examiner indicated that the stressors claimed by the Veteran 
were "grossly insufficient" to support a diagnosis of PTSD.  

Subsequent to this, there are treatment records showing 
diagnoses of PTSD, although they appear to be based on the 
same "grossly insufficient" stressors.  Nevertheless, there 
are diagnoses of anxiety disorder of record, including one in 
the service treatment records.  

Claims for service connection for psychiatric disorders, 
including PTSD, may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board 
has recharacterized this issue.  Additional examination and 
adjudication of this issue is necessary.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she provide all information related to 
her reserve service, including dates and 
units of service.  If she indicates 
reserve service, obtain all service 
treatment records and service personnel 
records related to that service.  

2.  Schedule the Veteran for the 
appropriate examination for disorders of 
the feet.  The report of examination 
should include a detailed account of all 
manifestations of the foot disorders found 
to be present.  

All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  

The examiner is to review the evidence of 
record with attention to the service 
treatment records, which show diagnoses of 
pes planus, plantar fasciitis, and 
hyperhidrosis either prior to entry to 
service, or during service.  

The examiner should indicate:

*	The diagnoses of any current foot 
disorders present.

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current foot 
disorder is the result of the 
Veteran's active service. 

*	Whether there is clear and convincing 
evidence that, any current foot 
disorder pre-existed active service.

*	 Whether there is clear and 
convincing evidence that, any current 
foot disorder did not increase in 
severity and was therefore not 
aggravated during service.

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

3.  Schedule the Veteran for the 
appropriate examination for seizure 
disorders.  The examination report should 
include a detailed account of all 
pathology syncope and/or seizure disorders 
to be present.  

The examiner is to review the evidence of 
record with attention to the service 
treatment records, which show complaints 
of blackouts during service along with 
extensive evaluation without any 
definitive diagnosis.

The examiner should indicate:

*	The diagnoses of any syncopal and/or 
seizure disorders present.

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current 
syncopal and/or seizure is the result 
of the Veteran's active military 
service. 

*	Whether it is as least as likely as 
not that any current syncopal and/or 
seizure is psychiatric in nature.

The report of examination must include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, which the examiner feels would 
be helpful, should to be accomplished.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

4.  Schedule the Veteran for an 
examination for psychiatric disorders.  
The examination report should include a 
detailed account of all pathology found to 
be present.  

If there are different psychiatric 
disorders, the examiner should attempt to 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  

The examiner is requested to elicit a 
complete psychiatric history from the 
Veteran including any pre-service history 
of psychiatric treatment.  The examiner is 
requested to review the evidence of record 
with attention to the service treatment 
records.  

The examiner should indicate:

*	The diagnoses of any psychiatric 
disorders present.

*	If a diagnosis of PTSD is 
appropriate, specify the credible 
"stressors" that caused the 
disorder and the evidence upon which 
they relied to establish the 
existence of the stressor(s). 

*	If there is clear and convincing 
evidence that any the Veteran had a 
psychiatric disorder prior to entry 
into active service.  If so, did that 
psychiatric disorder under go an 
increase in severity during service 
and was it aggravated by service.  

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current 
psychiatric disability is the result 
of the Veteran's active service. 

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any claimed seizure 
disorder is actually a symptom of the 
anxiety disorder diagnosed during 
service.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation, which the examiner feels 
would be helpful, should to be 
accomplished.  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the physicians include a definition 
of the numerical code assigned.  Thurber 
v. Brown, 5 Vet. App. 119 (1993).  

The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

5.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
reports do not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 
C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  Following the above, readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
her representative should be afforded 
an opportunity to respond.  Then, the 
case should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
 L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


